Citation Nr: 1324524	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 18, 2008 for an award of service connection for bilateral hearing loss.

3.  Whether there was clear and unmistakable error (CUE) in an April 1971 rating decision which denied service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel.


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

These matters come to the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 2008, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 50 percent initial evaluation, effective November 19, 2007.  A July 2008 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation, effective February 18, 2008.  In an August 2012 rating decision the RO determined that CUE was not demonstrated in an April 1971 rating decision which denied service connection for hearing loss.  The Veteran has disagreed with the initial rating assigned for his PTSD, the effective date of the award of service connection for bilateral hearing loss, and the determination that CUE was not demonstrated in an April 1971 rating decision which denied service connection for hearing loss.

The claim for entitlement to an initial evaluation in excess of 50 percent for PTSD was previously denied by the Board in July 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in a February 2013 Order, the Court granted a Joint Motion for Partial Remand.  The Order vacated the Board's decision denying entitlement to an initial evaluation in excess of 50 percent for PTSD and remanded the issue for action consistent with the Joint Motion for Partial Remand.  

In November 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.  

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to his PTSD), then part and parcel with the initial rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In May 2013, the Veteran's representative submitted a letter stating that the Veteran is unemployable due to his PTSD, and submitted an April 2013 private vocational assessment which indicates that the Veteran is unemployable due to his PTSD.  As such, the issue of entitlement to a TDIU is currently before the Board.

Although the appellant submitted this abovementioned additional evidence (April 2013 vocational assessment) after the case was certified to the Board, in the May 2013 statement, the Veteran's representative waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012).  In any event, the case is being remanded for other reasons and the RO will have the opportunity to review this evidence in the first instance.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the February 2013 Joint Motion for Partial Remand, it was indicated that the Board did not provide adequate reasons and bases for its denial of a rating in excess of 50 percent for the Veteran's service-connected PTSD.  Specifically, it was noted that with regard to symptomatology, the Board did not adequately address whether the Veteran's suicidal thoughts, homicidal thoughts, and panic attacks would support a 70 percent rating for his PTSD.  

As previously noted, in May 2013 the Veteran, through his representative, submitted an April 2013 private vocational assessment.  This vocational assessment finds the Veteran to be unemployable due to his PTSD.  However, it does not include a comprehensive mental status examination.  The Veteran's most recent VA examination was conducted in November 2009.  The November 2009 examination report finds that the Veteran's PTSD signs and symptoms would result in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but that he presents with generally satisfactory functioning with routine behavior, self care, and normal conversation.  Therefore, the April 2013 private vocational assessment suggests a worsening of the Veteran's occupational functioning due to his PTSD.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, a remand is required in order to schedule the Veteran for a new VA examination to assess the current severity of his PTSD.

The Board notes that the issue of entitlement to an effective date earlier than February 18, 2008 for the award of service connection for bilateral hearing loss is found to be inextricably intertwined with the issue of whether there was CUE in the April 1971 rating decision which denied service connection for bilateral hearing loss.  Therefore, it must be deferred pending action on the claim of CUE in the April 1971 rating decision.

As previously noted, in an August 2012 rating decision, the RO determined that CUE was not demonstrated in the April 1971 rating decision which denied service connection for hearing loss.  The Veteran appealed this decision.  In his substantive appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge at a local VA facility on this issue.  In this regard, the Board notes that the Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2012).  As the record does not indicate that the requested hearing has been held, or that the hearing request has been withdrawn, the claim involving whether there was CUE in the April 1971 rating decision must be remanded to allow for the scheduling of a Board hearing at the RO.  (In this regard, the Board notes that in a May 2013 statement, the Veteran's representative expressly stated that the Veteran did not want a hearing as to the matter of entitlement to a higher initial rating for the Veteran's PTSD, to include entitlement to a TDIU.)

The Board again notes that the issue of entitlement to an effective date earlier than February 18, 2008 for the award of service connection for bilateral hearing loss is inextricably intertwined with the issue of whether there was CUE in the April 1971 rating decision which denied service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the earlier effective date claim involving service connection for bilateral hearing loss must be deferred pending action on the issue of whether there was CUE in the April 1971 rating action.

As previously noted, in the May 2013 statement from his representative, the Veteran has alleged that he is unemployable due to his PTSD.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication. 

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2012), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2012). 

Therefore, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran for completion.  See M21-1MR, IV.ii.2.F.25.i.  

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an increased initial rating for PTSD, and as such, it must be deferred pending the development requested on remand pursuant to the increased initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Because the Veteran receives treatment for his PTSD through VA and the most recent VA treatment records in the virtual claims file are dated in September 2012, up to date treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for completion and return to VA. 

3.  Obtain copies of all VA treatment records dating from September 2012 to the present, and associate them with the Veteran's claims file or Virtual VA electronic file.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, to specifically include the April 2013 private vocational assessment report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.  

5.  Schedule the Veteran for a VA examination to consider the impact of the Veteran's service-connected disabilities, in combination, on his employability.  The claims folder must be made available to the examiner for review.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from engaging in substantially gainful employment consistent with his education and occupational experience.  Rationale should be provided for the opinion offered.  The examiner must reconcile his or her opinion with the opinion provided in the April 2013 private vocational assessment report.

6.  Notify the Veteran failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2012).

7.  Once the above actions have been completed, the RO must re-adjudicate the issues on appeal of entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, and they should be afforded an adequate opportunity to respond.

8.  Unless otherwise indicated, schedule the Veteran for a hearing before a Veterans Law Judge at the RO regarding the claim of whether there was CUE in the April 1971 rating decision which denied service connection for bilateral hearing loss. 

After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



